 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7    MATTHEW WRIGHT,

 8                                     Plaintiff,           Case No. C18-927-RAJ-MAT

 9             v.
                                                            ORDER REGARDING INITIAL
10    STATE OF WASHINGTON, et al.,                          DISCLOSURES, JOINT STATUS
                                                            REPORT, AND EARLY SETTLEMENT
11                                     Defendants.

12

13                                    I. INITIAL SCHEDULING DATES

14            The Court sets the following dates for initial disclosure and submission of the Joint Status

15   Report and Discovery Plan:

16            Deadline for FRCP 26(f) Conference:                  11/02/2018

17            Initial Disclosures Pursuant to FRCP 26(a)(1):       11/09/2018

18            Combined Joint Status Report and Discovery
              Plan as Required by FRCP 26(f)
19            and Local Civil Rule 26(f):                          11/16/2018

20            The deadlines above may be extended only by the Court. Any request for an extension

21   should         be   made    by     e-mail      to   Kadya    Peter,    Courtroom       Deputy,     at

22   kadya_peter@wawd.uscourts.gov. If defendants have appeared, the parties are directed to meet

23   and to confer before contacting the Court to request an extension.

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 1
 1          If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 2   26(f), please notify Kadya Peter, Courtroom Deputy, at kadya_peter@wawd.uscourts.gov.

 3                       II. JOINT STATUS REPORT & DISCOVERY PLAN

 4          All counsel and any pro se parties are directed to confer and provide the Court with a

 5   combined Joint Status Report and Discovery Plan (the "Report") by November 16, 2018. This

 6   conference shall be by direct and personal communication, whether that be a face−to−face

 7   meeting or a telephonic conference. The Report will be used in setting a schedule for the prompt

 8   completion of the case. It must contain the following information by corresponding paragraph

 9   numbers:

10          1.      A statement of the nature and complexity of the case.

11          2.      A proposed deadline for the joining of additional parties.

12          3.      The parties have the right to consent to assignment of this case to a full time United

13   States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR 13, to conduct all

14   proceedings. The Western District of Washington assigns a wide range of cases to Magistrate

15   Judges. The Magistrate Judges of this district thus have significant experience in all types of civil

16   matters filed in our court. Additional information about our district's Magistrate Judges can be

17   found at www.wawd.uscourts.gov. The parties should indicate whether they agree that the

18   Honorable Mary Alice Theiler may conduct all proceedings, including trial and the entry of

19   judgment. When responding to this question, the parties should only respond "yes" or "no."

20   Individual party responses should not be provided. A "yes" response should be indicated only if

21   all parties consent. Otherwise, a "no" response should be provided.

22

23

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 2
 1             4.   A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

 2   parties' views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which includes the following

 3   topics:

 4                  (A) initial disclosures;

 5                  (B) subjects, timing, and potential phasing of discovery;

 6                  (C) electronically stored information;

 7                  (D) privilege issues;

 8                  (E) proposed limitations on discovery; and

 9                  (F) the need for any discovery related orders.

10             5.   The parties' views, proposals, and agreements, by corresponding paragraph letters

11   (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following topics:

12                  (A) prompt case resolution;

13                  (B) alternative dispute resolution;

14                  (C) related cases;

15                  (D) discovery management;

16                  (E) anticipated discovery sought;

17                  (F) phasing motions;

18                  (G) preservation of discoverable information;

19                  (H) privilege issues;

20                  (I) Model Protocol for Discovery of ESI; and;

21                  (J) alternatives to Model Protocol.

22             6.   The date by which discovery can be completed.

23

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 3
 1           7.       Whether the case should be bifurcated by trying the liability issues before the

 2   damages issues, or bifurcated in any other way.

 3           8.       Whether the pretrial statements and pretrial order called for by Local Civil Rules

 4   16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of

 5   economy.

 6           9.       Whether the parties intend to utilize the Individualized Trial Program set forth in

 7   Local Civil Rule 39.2 or any ADR options set forth in Local Civil Rule 39.1.

 8           10.      Any other suggestions for shortening or simplifying the case.

 9           11.      The date the case will be ready for trial. The Court expects that most civil cases

10   will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

11           12.      Whether the trial will be jury or non−jury.

12           13.      The number of trial days required.

13           14.      The names, addresses, and telephone numbers of all trial counsel.

14           15.      The dates on which the trial counsel may have complications to be considered in

15   setting a trial date.

16           16.      If, on the due date of the Report, all defendant(s) or respondents(s) have not been

17   served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

18   not made earlier, and shall provide a proposed schedule for the required FRCP 26(f) conference

19   and FRCP 26(a) initial disclosures.

20           17.      Whether any party wishes a scheduling conference before the Court enters a

21   scheduling order in the case.

22           18.      List the date(s) that each and every non−governmental corporate party filed its

23   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 4
 1          If the parties are unable to agree on any part of the Report, they may answer in separate

 2   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference with

 3   the Court at any time during the pendency of this action, they should notify Kadya Peter, by e-mail

 4   at kadya_peter@wawd.uscourts.gov.

 5                               III. PLAINTIFF'S RESPONSIBILITY

 6          This Order is issued at the outset of the case, and a copy is sent by the clerk to counsel for

 7   plaintiff (or plaintiff, if pro se) and any defendants who have appeared. Plaintiff's counsel (or

 8   plaintiff, if pro se) is directed to serve copies of this Order on all parties who appear after this

 9   Order is filed. Such service shall be accomplished within ten (10) days after each appearance.

10   Plaintiff's counsel (or plaintiff, if pro se) will be responsible for starting the communications

11   needed to comply with this Order.

12                    IV. JUDGE−SPECIFIC PROCEDURAL INFORMATION

13          All counsel and unrepresented parties should review Judge Theiler's web page for

14   procedural information applicable to cases before Judge Theiler. The judges' web pages, in

15   addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

16   forms, instruction sheets, and General Orders, can be found on the Court's website at

17   www.wawd.uscourts.gov.

18

19

20

21

22

23

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 5
 1            V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

 2          If settlement is achieved, counsel shall immediately notify Kadya Peter, Courtroom

 3   Deputy, at kadya_peter@wawd.uscourts.gov.

 4          The parties are responsible for complying with the terms of this Order. The Court may

 5   impose sanctions on any party who fails to comply fully with this Order.

 6          DATED this 2nd day of October, 2018.

 7

 8                                                       A
                                                         Mary Alice Theiler
 9                                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER REGARDING INITIAL DISCLOSURES,
     JOINT STATUS REPORT, AND EARLY
     SETTLEMENT - 6
